Title: Dabney Carr to Thomas Jefferson, 1 December 1815
From: Carr, Dabney
To: Jefferson, Thomas


          
            My Dear Sir.
             Winchester. Dec’r 1st 1815.
          
          When I last saw my lamented brother Peter (then on his death bed) we were conversing about our father, & particularly of the motion made by him in the Virginia Assembly, for appointing Committees of correspondence—I remarked, that I thought it, but justice to his memory, & a duty on his Sons, to make this fact, known to the world—& suggested, that the life of P Henry, which Mr Wirt was then writing, would furnish an appropriate vehicle—my brother was very much struck with the idea, & earnestly begged me, to attend to it, & have it done; adding that you were particularly acquainted with the circumstances, & he was sure, would with pleasure, give a statement of them—a few days after this conversation I was at Monticello, & you may recollect Sir, mentioned the subject to you. You detailed to me the particulars, shewed me the inscription you had prepared, for my father’s tomb=stone; & also Mazzei’s book, in which the motion is mentioned as having been made, by him. I then took the liberty of requesting you to give me a statement of the facts, which you readily promised to do, after refreshing your memory by a recurrence to the documents. Will you pardon me Sir, for now recalling this subject to your recollection, & asking, that you will, at your first leisure hour, forward me the, statement accompanied, by a brief sketch of my father’s character? I have written to Mr Wirt, & he replies, that he will with much pleasure give it a place in his book.
          In the 2d Vol of Marshall’s life of Washington, I find him giving the whole credit of originating this measure, of appointing Committees of correspondence, to massachussetts—as you may not have the book, I will transcribe the passage—in pa. 149 under date of 1770. Sept: he says “From the commencement of the contest, Massachussetts appears to have deeply felt, the importance of uniting all the colonies, in one system of measures & in pursuance of this favorite idea, a committee of correspondence, was at this session elected, to communicate, with such committees, as might be appointed, by other Colonies.” after a few intervening remarks he adds “The example was afterwards followed by th other Colonies, & the utility of this institution, became apparent, when a more active opposition, was rendered necessary.”
          Is not this incorrect Sir? I think I understood you to Say, that Virginia & Massachussetts acted about the same time; & that the messengers bearing the propositions of the two States met each other—if so, we ought not to suffer the Old Dominion, to be robbed of her fame, & made to follow in the wake of Massachussetts.
          I should not beg your immediate attention to this affair, if I were not apprehensive, that Mr Wirt’s book is so far advanced, as to render an early communication to him, necessary.
          
            with every sentiment of affectionate respect. yrs &C
            D Carr
          
        